UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1September 30, 2015. oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO . Commission File No. 333-141875 IGEN Networks Corp. (Exact name of registrant as specified in its charter) Nevada 20-5879021 (State or Other Jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 119 North Henry Street, Alexandria, Virginia, 22314 (Address of principal executive offices) (Zip Code) 1-888-244-3650 (Registrant's telephone number including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer: o Accelerated filer: o Non-accelerated filer: o Smaller reporting company: x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yeso No x The number of shares of the registrant's common stock issued and outstanding as of November 20, 2015 is 27,691,231. Table of Contents TABLE OF CONTENTS PART I Page ITEM 1. FINANCIAL STATEMENTS F-1 to F-14 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 3 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 6 ITEM 4. CONTROLS AND PROCEDURES 6 PART II ITEM 1. LEGAL PROCEEDINGS 7 ITEM 1A. RISK FACTORS 7 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 7 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 7 ITEM 4. MINE SAFETY DISCLOSURES 7 ITEM 5. OTHER INFORMATION 7 ITEM 6. EXHIBITS 8 Table of Contents Part I FINANCIAL INFORMATION Item 1.Financial Statements The Company’s unaudited condensed consolidated interim financial statements for the three and nine-month period ended September 30, 2015 are included herewith. IGEN NETWORKS CORP. Condensed Consolidated Interim Financial Statements For the three andnine months ended September 30, 2015 (Unaudited – Expressed in U.S. Dollars) F-1 Table of Contents IGEN NETWORKS CORP. Condensed Consolidated Interim Balance Sheet (Unaudited - Expressed in U.S. dollars) Note September 30, 2015 December 31, 2014 $ $ Assets Current Cash Accounts receivable 6 GST receivable Due from equity investee 6 Inventories 3(j) Prepaid expenses - Investment in an associate 4 Equipment 5 Goodwill 2 Security deposit Total Assets Liabilities and Shareholders' Equity Current Accounts payable 6 Accrued liabilities Deferred revenue 3(k) Note payable - Non-current Note payable 8 Total liabilities Shareholders’ Equity Capital Stock: Authorized - 375,000,000 common shares with $0.001 par value Issued and outstanding -27,691,231 and 25,815,273 respectively 7 Additional paid-in capital 7 Subscription received - Accumulated other comprehensive loss ) ) Deficit accumulated ) ) Shareholders' Equity Total Liabilities and Shareholders' Equity Approved on Behalf of the Board "Neil Chan" Director "Richard Freeman" Director The accompanying notes are an integral part of these condensed consolidated interim financial statements. F-2 Table of Contents IGEN NETWORKS CORP. Condensed Consolidated Interim Statement of Operations (Unaudited - Expressed in U.S. dollars) Three months ended September 30, Nine months ended September 30, Note $ Revenue Management services 6 - 39 - Commission fees 6 - - Sales, hardware Sales, services Revenue, total Cost of goods sold Gross profit Expenses Advertising and selling expenses 6 Consulting and business development fees Depreciation General and administrative 6 Interest expense Management fees Professional fees Salaries Stock-based compensation 7 Transfer agent & filing fees Travel and accommodation Total Loss before the others: ) Accretion ) Change in derivative liabilities - - Change in fair value of convertible debenture - - - Share of income (losses) from investment in an associate 4 ) ) Net loss ) Other comprehensive Loss: Net loss for the period ) Foreign currency translation adjustment ) Total comprehensive loss ) Net Loss per share, basic and diluted ) Weighted Average Number of Common Shares Outstanding The accompanying notes are an integral part of these condensed consolidated interim financial statements. F-3 Table of Contents IGEN NETWORKS CORP. Condensed Consolidated Interim Statement of Cash Flow (Unaudited - Expressed in U.S. dollars) Nine months ended September 30, Note Cash Flows from Operating Activities $ $ Net loss ) ) Items not affecting cash: Accretion Change in derivative liabilities - ) Change in fair value, convertible debenture - ) Depreciation Share of (income) losses from investment in an associate ) Share issued for services Stock-based compensation Other, including net changes in other non-cash balances: Accounts receivable ) Due from an equity investee ) ) GST receivable ) ) Inventory ) ) Prepaid and security deposit ) Accounts payable, accrued liabilities, accrued interest, and deferred revenue Net cash used in operating activities ) ) Cash Flows from Investing Activities Acquisition of equipment ) ) Acquisition of cash, business combination 7 - ) Cash Flows from Financing Activities Proceeds from issuance of units, private placement 7 Effect of exchange rate on cash ) ) Net increase (decrease) in cash ) Cash, beginning of period Cash, end of period See Note 12 for supplemental information to this statement of cash flow. The accompanying notes are an integral part of these condensed consolidated interim financial statements. F-4 Table of Contents IGEN NETWORKS CORP. Condensed Consolidated Interim Statement of Stockholders' Equity (Deficit) (Unaudited - Expressed in U.S. dollars) Accumulated Additional Other Total Common Stock Paid-in Subscription Comprehensive Stockholders’ Note Shares Amount Capital received Loss Deficit Equity $ Balance, December 31, 2013 - ) ) Units issued for cash at $0.08/unit 7 - - - Shares issued for cash at $0.08/share 7 - - - Shares issued for cash at $0.15/share 7 - - - Units issued for cash at $0.13/unit 7 - - - Shares issued for acquisition of Nimbo 2 - - - Shares issued for services 7 - - - Shares issued for cash at $0.168/share 7 - - - Units issued for cash at $0.17/unit 7 - - - Share issued for cash at $0.18/share 7 - - - Shares issuance, convertible debenture conversion 7 - - - Stock based compensation 7 - Issuance of promissory note on discount 9 - Foreign currency translation adjustment - ) - ) Net loss for the year - ) ) Balance, December 31, 2014 - ) ) Subscription received 7 - Stock based compensation 7 - Issuance for cash 7 - - - Issuance for services 7 - - - Issuance for debt settlement 7 - - - Foreign currency translation adjustment - ) - ) Net loss for the period - ) ) Balance, September 30, 2015 ) ) The accompanying notes are an integral part of these condensed consolidated interim financial statements. F-5 Table of Contents IGEN NETWORKS CORP. Notes to Condensed Consolidated Interim Financial Statements (Unaudited) For the three and nine-month period ended September 30, 2015 (Expressed in U.S. dollars) 1. Nature and continuance of operations IGEN Networks Corp, (“IGEN”, or the “Company”) was incorporated in the State of Nevada on November 14, 2006. IGEN has three lines of businesses: investing in and managing for growth private high-tech companies that offer products and services in the domains of wireless broadband; negotiating distribution agreements with relevant organizations and selling their products and services through the distribution channels of IGEN; and commencing May 5, 2014, the Company was also in the business of providing vehicle tracking and recovery solutions to the automotive and power sport industries after the acquisition of Nimbo, LLC (Note 2). These consolidated financial statements have been prepared on a going concern basis, which imply the Company will continue to realize its assets and discharge its liabilities in the normal course of business. The continuation of the Company as a going concern is dependent upon the continued financial support from its shareholders, on the ability of the company to grow its revenue base, on its ability to successfully grow the companies in which it is invested, and on the ability of the Company to obtain necessary equity financing to both support the latter objectives and to invest in and grow new companies. The Company has recurring losses since inception and had accumulated losses of $7,000,528 as at September 30, 2015.These factors raise substantial doubt regarding the Company’s ability to continue as a going concern. Although there are no assurances that management’s plans will be realized, management believes that the Company will be able to continue operations into the future.These consolidated financial statements do not include any adjustments to the recoverability and classification of recorded asset amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. 2. Business Acquisition Effective May 5, 2014 (the “Acquisition Date”), the Company took control of Nimbo, LLC (“Nimbo”), a corporation incorporated in Texas U.S.A., by acquiring 100% of the voting equity interest (the “Acquisition”) of Nimbo. Nimbo is in the business of providing vehicle tracking and recovery solutions to the automotive and power sport industries. The Company intends on applying human resources and capital to help growing Nimbo LLC.The Company issued 2,500,000 common shares as consideration of the Acquisition. The fair value of these common shares was $475,000, which was determined on the basis of the closing price of Igen’s common share on the Acquisition Date. In accordance with the FASB ASC 805, the Acquisition has been accounted for as a purchase of a business and the Company is identified as the acquirer. The fair value of the purchase consideration of $475,000 was allocated to the assets acquired and liabilities assumed based on the estimated fair values on the date of acquisition as described below: Assets acquired Cash $ Accounts receivable (net of $9,258 provision for uncollectable) Inventory Prepaid Equipment Goodwill Total Less liabilities assumed: Accounts payable, accrued liabilities, and deferred revenue Fair value of assets acquired, net of liabilities assumed $ The following table provides information of the revenue and net loss of Nimbo Revenue Net loss $ $ The actual result of Nimbo for the nine months ended September 30, 2014 September 30, 2015 ) F-6 Table of Contents IGEN NETWORKS CORP. Notes to Condensed Consolidated Interim Financial Statements (Unaudited) For the three and nine-month period ended September 30, 2015 (Expressed in U.S. dollars) 3. Summary of Significant Accounting Policies a) Basic of presentation and consolidation These consolidated financial statements and related notes include the records of IGEN Networks Corp., its wholly owned subsidiary, IGEN Business Solutions Inc (incorporated in Canada) and Nimbo LLC (incorporated in USA). As discussed in Note 2, as of the completion of the Acquisition on May 5, 2014, the Company has started to consolidate the results of operation and cash flow of Nimbo to the Company’s consolidated financial statement.As a result, the comparative figures in the consolidated interim statements of operations and consolidated interim statements of cash flow for nine months ended September 30, 2014 (collectively the “2014 Comparative Figures”) include the accounts of Nimbo only from the period from May 5 to September 30, 2014. All intercompany transactions and balances have been eliminated. These condensed consolidated interim financial statements are presented in accordance with accounting principles generally accepted in the United States, expressed in US dollars, and, in management’s opinion, have been properly prepared within reasonable limits of materiality and within the framework of the significant accounting policies summarized as in the following: b) Use of estimates The preparation of these financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period. The Company regularly evaluates estimates and assumptions related to donated expenses, and deferred income tax asset valuations. The Company bases its estimates and assumptions on current facts, historical experience and various other factors that it believes to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities and the accrual of costs and expenses that are not readily apparent from other sources. The actual results experienced by the Company may differ materially and adversely from the Company’s estimates. To the extent there are material differences between the estimates and the actual results, future results of operations will be affected. c) Loss per share Basic earnings (loss) per share are computed by dividing net income (loss) available to common shareholders (numerator) by the weighted average number of shares outstanding (denominator) during the period. Diluted earnings per share give effect to all dilutive potential common shares outstanding during the period including stock options, using the treasury stock method, and convertible preferred stock, using the if-converted method. In computing diluted earnings (loss) per share, the average stock price for the period is used in determining the number of shares assumed to be purchased from the exercise of stock options or warrants. Diluted earnings (loss) per share exclude all dilutive potential shares if their effect is anti-dilutive. Because the effect of conversion of the Company’s dilutive securities is anti-dilutive, diluted loss per share is the same as basic loss per share for the periods presented. d) Financial instruments The Company adopted FASB ASC 820-10-50, “Fair Value Measurements”. This guidance defines fair value, establishes a three-level valuation hierarchy for disclosures of fair value measurement and enhances disclosure requirements for fair value measures. The three levels are defined as follows: - Level 1 inputs to the valuation methodology are quoted prices (unadjusted) for identical assets or liabilities in active markets. - Level 2 inputs to the valuation methodology include quoted prices for similar assets and liabilities in active markets, and inputs that are observable for the assets or liability, either directly or indirectly, for substantially the full term of the financial instrument. - Level 3 inputs to valuation methodology are unobservable and significant to the fair measurement. F-7 Table of Contents IGEN NETWORKS CORP. Notes to Condensed Consolidated Interim Financial Statements (Unaudited) For the three and nine-month period ended September 30, 2015 (Expressed in U.S. dollars) The fair values of cash, accounts receivable, accounts payable and accrued liabilities approximate their carrying values due to the immediate or short-term maturity of these financial instruments. Foreign currency transactions are primarily undertaken in Canadian dollars. The fair value of cash is determined based on “Level 1” inputs and the fair value of derivative liability with convertible debt is determined based on “Level 2” inputs. The financial risk is the risk to the Company’s operations that arise from fluctuations in foreign exchange rates and the degree of volatility to these rates. Currently, the Company does not use derivative instruments to reduce its exposure to foreign currency risk. Financial instrument that potentially subject the Company to concentrations of credit risk consists of cash. The Company places its cash in what it believes to be credit-worthy financial institutions. e) Equipment Office equipment and computer are recorded at cost. Amortization is provided annually at rates and methods over their estimated useful lives as follows, except in the year of acquisition when one half of the rate is used. Management reviews the estimates of useful lives of the assets every year and adjust them on prospective basis, if needed. Office equipment20% declining balance Computer55% declining balance Software3 years straight line Property, plant and equipment are reviewed for impairment whenever events or changes in the circumstances indicate that the carrying value may not be recoverable. If the total of the estimated undiscounted future cash flows is less than the carrying value of the asset, an impairment loss is recognized for the excess of the carrying value over the fair value of the asset during the year the impairment occurs. Subsequent expenditure relating to an item of office equipment is capitalized when it is probable that future economic benefits from the use of the assets will be increased. f) Revenue recognition The Company recognizes revenue when earned, specifically when all the following conditions are met: - Services are provided or products are delivered to customers. - There is clear evidence that an arrangement exists. - Amounts are fixed or can be determined. - The ability to collect is reasonably assured. - There is no significant obligation for future performance. - The amount of future returns can be reasonably estimated. g) Foreign currency transaction balances The Company’s reporting currency is the U.S. dollar. The consolidated financial statements of the Company are translated to U.S. dollars in accordance with ASC 830, Foreign Currency Translation Matters, using the exchange rate prevailing at the balance sheet date. Gains and losses arising on translation or settlement of foreign currency denominated transactions or balances are included in the determination of income. Assets and liabilities of the Company’s Canadian subsidiary are translated into U.S. dollars at the year-end exchange rates, and revenue and expenses are translated at the average exchange rates during the period. Exchange differences arising on translation are disclosed as a separate component of stockholders’ equity. h) Income taxes The Financial Accounting Standards Board (FASB) has issued FASB ASC 740-10. FASB ASC 740-10 clarifies the accounting for uncertainty in income taxes recognized in an enterprise’s financial statements in accordance with prior literature FASB Statement No. 109, Accounting for Income Taxes. This standard requires a company to determine whether it is more likely than not that a tax position will be sustained upon examination based upon the technical merits of the position. If the more likely than not threshold is met, a company must measure the tax position to determine the amount to recognize in the financial statements. As a result of the implementation of this standard, the Company performed a review of its material tax positions in accordance with recognition and measurement standards established by FASB ASC 740-10. F-8 Table of Contents IGEN NETWORKS CORP. Notes to Condensed Consolidated Interim Financial Statements (Unaudited) For the three and nine-month period ended September 30, 2015 (Expressed in U.S. dollars) Deferred taxes are provided on a liability method whereby deferred tax assets are recognized for deductible temporary differences and operating loss and tax credit carry-forwards and deferred tax liabilities are recognized for taxable temporary differences. Temporary differences are the differences between the reported amounts of assets and liabilities and their tax basis. Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that some portion or all of the deferred tax assets will not be realized. Deferred tax assets and liabilities are adjusted for the effects of changes in tax laws and rates on the date of enactment. i) Stock-based compensation The Company records stock-based compensation in accordance with ASC 718, “Compensation – Stock Compensation”, using the fair value method. All transactions in which goods or services are the consideration received for the issuance of equity instruments are accounted for based on the fair value of the consideration received or the fair value of the equity instrument issued, whichever is more reliably measurable. The Company uses the Black-Scholes option pricing model to calculate the fair value of stock-based awards. This model is affected by the Company’s stock price as well as assumptions regarding a number of subjective variables. These subjective variables include, but are not limited to the Company’s expected stock price volatility over the term of the awards, and actual and projected employee stock option exercise behaviors. The value of the portion of the award that is ultimately expected to vest is recognized as an expense in the consolidated statement of operations over the requisite service period. j) Inventories Inventories are stated at the lower of cost or market with cost being determined on a first-in, first-Out (FIFO) basis.Inventories as at December 31, 2014 and September 30, 2015 were solely finished goods that can be resold. There was no provision for inventory recorded during the year ended December 31, 2014 and nine months ended September 30, 2015. k) Deferred revenue As at December 31, 2014, and September 30, 2015, the Company had deferred revenues of $54,484 and $65,492 respectively. Annual service renewal fees are recorded as a component of deferred revenue in the balance sheets at the inception of the contract and are recognized as revenue evenly over the contract period, which is generally one year. l) Changes in accounting policies and recent accounting pronouncements The Company has not adopted new accounting policies since it most recent year ended December 31, 2014.The Company does not believe that there are any other new accounting pronouncements that have been issued that might have a material impact on its financial position or results of operations. 4. Investment in an associates and Investment Investment The Company’s investment consists of 43 common shares of Machlink Inc. (“Machlink”) which is a private company conducting information technology business. The Company is not considered having significant influence in Machlink’s operations. The shares of Machlink do not have quoted market prices in an active market.On December 31, 2013 and September 30, 2014, the Company’s investment in Machlink had a carrying value of $150,000 and $Nil which is the Company’s cost in this investment’s less impairment. During the year ended December 31, 2014, this investment was fully written off as management determined the investment cannot be recovered and the Company recorded an impairment loss of $150,000 during the fourth quarter of 2014. Investment in an associate Pursuant to an option agreement, the Company incurred $50,000 and $50,000 (totaling $100,000) to acquire 200,000 and 200,000 (totaling 400,000) common shares of Gogiro Internet Group (“Gogiro”), a private Canadian Company, on November 23, 2011 and October 17, 2012 respectively. F-9 Table of Contents IGEN NETWORKS CORP. Notes to Condensed Consolidated Interim Financial Statements (Unaudited) For the three and nine-month period ended September 30, 2015 (Expressed in U.S. dollars) On March 12, 2013, the Company signed an agreement to acquire 2,078,080 shares of Gogiro through the issuance of 1,744,747 restricted common shares of the Company (the “Gogiro Acquisition”).Neil Chan, CEO and Director of both companies, would exchange 2,000,000 Gogiro shares for 1,666,667 restricted common shares of the Company.The proceeds of Gogiro Acquisition was $174,475 which was the fair value of the 1,744,747 restricted shares of the Company. Upon the completion of the Gogiro Acquisition in March 2013, the Company’s interest on Gogiro increased to more than 30%.As a result, the Company has changed its method to account for its investment in Gogiro from “cost less impairment value” method to equity method as the Company’s interest on Gogiro has surpassed 20% whereby the Company is considered having significant influence on Gogiro. The Company’s weighted average ownership on Gogiro was 30.37 % during nine months ended September 30, 2015. Consequently the Company has included Gogiro’s income (losses) in the Company’s consolidated financial statements in accordance to the percentage ownership. In addition, gains and losses resulting from 'upstream' and 'downstream' transactions between IGEN and Gogiro are recognized in IGEN’s consolidated financial statements only to the extent of unrelated investors' interests in Gogiro. Changes in carrying value of the Company’s investment in Gogiro are as follows: Number of Gogiro shares owned Amount ($) Balance, December 31, 2013 Share of Gogiro’s loss during fiscal 2014 December 31, 2014 (30.44%) - ) Balance, December 31, 2014 Share of Gogiro’s income during six months ended September 30, 2015 (30.37%) - The following table summarizes Gogiro's revenue, expenses and net loss on an aggregate basis without adjusting for IGEN's proportionate interest: Nine months ended September 30, 2015 $ Nine months ended September 30, 2014 $ Revenue Expense ) ) Other revenue - Net income (loss) ) 5.Equipment Net Book Value Cost Accumulated Amortization Effect of foreign change 2015/9/30 2014/12/31 Office equipment $ $ $ - $ $ Computer ) Software ) TOTAL $ $ $ ) $ $ F-10 Table of Contents IGEN NETWORKS CORP. Notes to Condensed Consolidated Interim Financial Statements (Unaudited) For the three and nine-month period ended September 30, 2015 (Expressed in U.S. dollars) 6.Related Party Transactions Related party transactions not disclosed elsewhere in these consolidated financial statements are as follows: As at September 30, 2015, the Company has an advance receivable of $30,375 from Gogiro, a company of which IGEN has significant influence (Note 4) (2014/12/31 - $20,578). This advance receivable is unsecure, due on demand, and has an interest of 5% per annum. As at September 30, 2015, the Company had a trade receivable of $148,884 (CAD$198,511) with Gogiro (2014/12/31 - $170,719(CAD$198,511)). This trade receivable is unsecured, due on demand, and is non-interest bearing. During nine months ended September 30, 2015 (“2015 Nine Months”), the Company incurred $128,278 in management and consulting fees to two officers and a Company controlled by a director (2014 Nine Months - $75,023). During 2015 Nine Months, IGEN recorded the following transactions with Gogiro: -Commission fees income from Gogiro of $Nil (2014 Nine Months - $30,204) -Management service income from Gogiro of $Nil (2014 Nine Months - $12,260) -Advertising expenses charged by Gogiro of $Nil (2014 Nine Months - $2,626) -Office rent expenses charged by Gogiro of $Nil (2014 Nine Months- 4,941) As at September 30, 2015 the Company had an accounts payable of $Nil (December 31, 2014 - $Nil) with Gogiro. The Company also had account payable of $67,574 (December 31, 2014 - $59,180) with directors and officers and a company controlled by a director. 7. Stockholders' Equity a)During 2014, the company issued the following shares/ units under the Securities Act of 1933 exemption Rule 14 pursuant to non-brokerage private placements: · On January 28, 2014 the Company issued 843,750 units (“Unit A”) for $67,500 ($0.08/share). Each Unit A consisted of one common share and one share purchase warrant, each warrant entitling the holder to purchase one share at an exercise price of $0.20 per share for one year. · During the second quarter of 2014, the Company issued 625,000 common shares at for $50,000 ($0.08/share), issued 333,333 common shares for $50,000 ($0.15/share), issued 384,616 units (“Unit B”) for $50,000 ($0.13/unit). Each Unit B consisted of one common share and one share purchase warrant, each warrant entitling the holder to purchase one share at an exercise price of $0.26 per share for one year. · During the third quarter of 2014, the Company issued 297,619 common shares for $50,000 ($0.168/share), 277,778 common shares for $50,000 ($0.18/share), and issued 147,059 unit (“Unit C”) for $25,000 ($0.17/unit). Each Unit C consisted of one common share and one share purchase warrant. Each warrant entitles the holder to purchase one common share at an exercise price of $0.40 for two years. · During the fourth quarter of 2014, the Company issued 492,732 common shares for $88,692 ($0.18/share). During 2014, the Company also issued the following common shares: · 2,500,000 common shares were issued for the Acquisition (Note 2). The fair value of these common shares is $475,000 which is determined by the market closing prices of these shares at the Acquisition Date. · 611,995 common shares when a convertible debenture with principal of CAD$100,000 was converted · 529,722 common shares with fair value of $102,950 for services rendered by various consultants. The fair value were determined by the market closing prices of these shares when they were issued. b)On April 22, 2015, the Company closed two non-brokered private placements of a total of 596,839 units for gross proceeds of $98,796: · The first private placement was for 133,333 units (“Unit X”) at a subscription price of $0.15 per unit for total proceeds of $20,000. Each Unit X consists of one common share and a Ѕ share purchase warrant, each whole warrant exercisable into one common share at $0.35 for a period of two years from the closing date. · The second private placement was for 463,506 common shares at a subscription price of $0.17 per share for total proceeds of $78,796. F-11 Table of Contents IGEN NETWORKS CORP. Notes to Condensed Consolidated Interim Financial Statements (Unaudited) For the three and nine-month period ended September 30, 2015 (Expressed in U.S. dollars) On May 15, 2015, The Company closed non-brokered private placements of a total of 600,000 units (“Unit Y”) for gross proceeds of $100,367. Each Unit Y consists of one common share and one share purchase warrant, each warrant exercisable into one common share at CAD$0.35 ($0.28) for a period of two years from the closing date. On April 22, 2015, The Company issued 100,000 common shares for option exercise. During nine months ended September 30, 2015 the Company issued 268,801 common shares for services for fair value totaling $58,960. c)Subscription received As at September 30, 2015, the Company received subscription of $25,000 for share issuance at $0.17/share (147,059 shares) as partial payment toward a larger subscription of $400,000 (2,352,941 shares). As of the date of this report, the Company has not received further payments nor issued any shares for this subscription. d)Common share purchase warrants: The Continuity of the Company’s share purchase warrant is as follows: December 31, Exercise Price Expiry Date Expired Issuance September30, $ 28-Jan-15 - - $ 28-Jan-15 - - $ 27-Apr-15 - - $ 27-Apr-15 - - $ 30-Sep-16 - - - $ 22-Apr-17 - - $ 17-May-15 - - $ 13-Aug-17 - The number of outstanding warrants as at September 30, 2015 and December 31, 2014 was 898,392 and 1,375,425 respectively. As at September 30, 2015, the weighted average exercise price and weight average remaining life of the warrants was $0.30/share (2014/12/31 -$0.24/share) and 1.52 years (2014/12/31 - 0.32 years). e)Stock Options The following table summarizes information about stock options outstanding and exercisable at September 30, 2015: Number ofOptions Weighted average exercise price $ Options outstanding – December 31, 2013 Option granted (April 28, 2014) Options granted (June 5, 2014) Options outstanding, December 31, 2014 Options exercised Options granted Options outstanding, September 30, 2015 * *Number of options exercisable as September 30, 2015 was 3,565,556. F-12 Table of Contents IGEN NETWORKS CORP. Notes to Condensed Consolidated Interim Financial Statements (Unaudited) For the three and nine-month period ended September 30, 2015 (Expressed in U.S. dollars) On April 28, 2014, the Company granted 50,000 stock options to a consultant at an exercise price of $0.17/share. These options will expire on April 1, 2019, and 50% of these 50,000 options will be vested on October 1, 2014 and April 1, 2015 respectively. On June 5, 2014, the Company granted three consultants totaling 450,000 stock options at an exercise price of $0.18/share.These 450,000 options will be vested 50% on May 1, 2015 and the remaining 50% on May 1, 2016. These 450,000 options will expire on June 5, 2019. On April 1, 2015, the Company granted 50,000 stock options to a consultant at an exercise price of $0.18/share. These options will expire April 1, 2019, and 50% of these 50,000 options will be vested on May 1, 2015 and on May 1, 2016, respectively. On September 21, 2015, the Company granted 540,000 and 2,000,000 stock options to consultants and its officers at exercise price of $0.19/share. These options will expire September 21, 2020, and is vesting in a range from immediate vesting to September 21, 2017. The fair values of stock options granted are amortized over the vesting period where applicable. During 2015 Nine Months, the Company recorded $448,958 (2014 Nine Months - $27,599) stock-based compensation in connection with the vesting of options granted. The Company uses the Black-Scholes option pricing model to establish the fair value of options granted with the following assumptions: Fiscal 2014 2015 Nine Months Expected dividend yield 0
